Title: To George Washington from James Nicholson, 13 February 1790
From: Nicholson, James
To: Washington, George



Sir
Febry 13th 1790

pursuant to the request of Doctr Morrow I take the liberty of inclosing to your Excellency this Petition and will at any time with pleasure if needed give you any information that has come to my Knowledge Relative to his Character, integrity, and abilities. I remain with the greatest respect your Excellency⟨’s⟩ most Obedient Humbe servt &ca.

James Nicholson

 